Citation Nr: 0904220	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  05-28 706A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel




INTRODUCTION

The appellant is the surviving spouse of a veteran who served 
on active duty from February 1943 to February 1946.  The case 
is before the Board of Veterans' Appeals (Board) on remand 
from the United States Court of Appeals for Veterans Claims 
(Court).  The matter was originally before the Board on 
appeal from a January 2004 rating decision of the Denver, 
Colorado Department of Veterans Affairs (VA) Regional Office 
(RO) that denied service connection for cause of the 
veteran's death.  In a decision issued in August 2007, the 
Board denied the appellant's claim.  The appellant appealed 
that decision to the Court.  In November 2008, the Court 
issued an order that vacated the August 2007 Board decision 
and remanded the matter on appeal for readjudication 
consistent with the instructions outlined in the November 
2008 Joint Motion by the parties.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on her part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) and the regulations implementing it apply in the 
instant case.  A VCAA notice letter must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 
2008)).  
During the pendency of this appeal, the Court held that 
proper VCAA notice for dependency and indemnity compensation 
(DIC) claims must include: (1) a statement of the conditions, 
if any, for which a veteran was service-connected at the time 
of his death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected claim; and (3) an explanation of 
the evidence and information required to substantiate a DIC 
claim based on a condition not yet service-connected.  Hupp 
v. Nicholson, 21 Vet. App. 342 (2007). 

The November 2008 Joint Motion states that VA did not provide 
the appellant with notice that complied with Hupp.  It notes 
that because the veteran's claims file was rebuilt, it was 
not clear whether he was service-connected for a disability 
other than his left knee during his lifetime; hence, the 
appellant did not receive notice of any other service-
connected conditions.  In this regard, the Board notes that 
the RO has undertaken extensive efforts to rebuild the 
veteran's claims file; however, upon close review of the 
record, it appears there may be more avenues the RO could 
pursue to attempt to determine whether the veteran had any 
other service-connected disabilities.  Specifically, an April 
1997 letter from the El Paso County Office of Veterans and 
Military Affairs states that the veteran had "several 
service connected disabling conditions" and that the 
effective date of disability awarded by VA was January 1, 
1991.  Hence, it appears that the El Paso County Office may 
have information regarding the veteran's service-connected 
disabilities and they should be contacted on remand.  
Additionally, a January 2005 deferred rating decision 
reflects that the RO was able to obtain partial copies of a 
December 1998 rating and that there may have been Board 
decisions available; however, such has not been made a part 
of the record.  Hence, it appears that decisions issued by VA 
may be obtainable and should be associated with the claims 
file.

Once these additional efforts have been made to determine 
whether the veteran had any other service-connected 
disabilities, the RO should send the appellant Hupp compliant 
notice regarding her claim.  The appellant has also not been 
provided with notice of the decision of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490-91 (2006), which held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the effective date of an award.  
Hence, this notice should be provided on remand.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.	The RO should undertake further 
research to ascertain whether during his 
lifetime the veteran had established 
service-connection for any disabilities 
other than of the left knee.  Such search 
should encompass, but not necessarily be 
limited to, contacting the El Paso County 
Office of Veterans and Military Affairs 
with a request for any information they 
may have (i.e., the basis for their April 
1997 letter).  The RO should also secure 
and associate with the claims file copies 
of any prior RO or Board decisions that 
are available.  The appellant must assist 
in this development by providing the RO 
any identifying information needed and any 
authorizations necessary to secure 
identified records.

2.	The RO should then send the appellant a 
letter providing her the notice required 
under Hupp v. Nicholson, 21 Vet. App. 342 
(2007), specifically identifying any 
conditions for which the veteran was 
service-connected at the time of his death 
and providing an explanation of the 
evidence and information required to 
substantiate a DIC claim based on any 
previously service-connected condition.  
This letter should also explain the 
evidence and information required to 
substantiate a DIC claim based on any 
conditions not yet service-connected.  The 
RO must also provide notice regarding the 
effective date of any award as outlined by 
the Court in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473, 490-91 (2006).  The 
appellant should have an opportunity to 
respond.

3.	The RO should undertake any other 
development suggested by the development 
ordered above, to include arranging for a 
medical opinion, if deemed necessary.

4.	The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
appellant and her representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

